PER CURIAM.
On the issue of whether more than one incident of harassment is required before a trial court can enter a civil no-contact order under N.C.G.S. § 50C-1(6), the members of the Court are equally divided, with three members voting to affirm and three members voting to reverse. Accordingly, the decision of the Court of Appeals is affirmed without precedential value. See State v. Harrison, 360 N.C. 394, 627 S.E.2d 461 (2006); Crawford v. Commercial Union Midwest Ins. Co., 356 N.C. 609, 572 S.E.2d 781 (2002).
*77The decision of the Court of Appeals that an appeal related to a civil no-contact order is moot once the order expires is reversed. See In re A.K., 360 N.C. 449, 628 S.E.2d 753 (2006).
AFFIRMED IN PART; REVERSED IN PART.
Justice HUDSON did not participate in the consideration or decision of this case.